DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s inclusion of the pressure detector in replacement Figure 2 (“means of detecting the increase in pressure” in claim 1) and changing of claim 3’s “inside” to “outside” means that this application is now directed towards Figure 2 instead of Figure 3. 
Status of Claims
Claims 1 and 3–6 are under examination. 
Response to Amendment
Applicant’s amendments remove the 103 rejections of record, and new art was found during an updated search to reject the amended claims. 
Applicant’s amendments remove the drawing objections of record but introduce new ones. 
Applicant’s amendments remove the 112(b) rejections of record but introduce new ones. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sealing means arranged between the vessel and the electrical bar (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 	Elected Figure 2 shows the sealing means 125 arranged between the electrical bar 320 and the docking tube 110, not between the electrical bar 320 and the vessel 10. The Specification at ¶ 43 allows for both options, but the version in claim 1 is not shown in elected Figure 2. Examiner suggests amending the claim language. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the means of detecting being located inside the docking tube (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 	Elected Figure 2 shows the means of detecting (pressure detector 5), but it is not inside the docking tube 110. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following limitations are interpreted under 35 USC 112(f):
“means for limiting leakage”: sealing means + means of detecting pressure increase: 	 	sealing means = seal 125 in Fig. 2 and art-recognized equivalents 		means of detecting the increase in pressure = pressure detector 5 inside the docking tube 110, Spec at ¶ 43 and art-recognized equivalents
“mechanical maintaining means”: nuts and bolts 140 in Fig. 2 and art-recognized equivalents

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

Claims 1, 3, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bernauer (US 9,373,945) in view of Broder1 (EP 1635099 A1).
Regarding claim 1, Bernauer teaches (Fig. 1) a vessel electrical penetration assembly capable of being installed in a penetration of a vessel (3) of a nuclear reactor, said electrical penetration assembly comprising:  	- a docking tube (7) capable of forming an extension of a second containment barrier of the nuclear reactor, said docking tube comprising:  		- a first end (left end) capable of being positioned inside the vessel and capable of being connected mechanically and in a leaktight manner to an abuttal (this is the unlabeled flange abutting the left end of 7) inside (30) said vessel;  		- a second end (right end) capable of being made integral mechanically and in a leaktight manner with the vessel;  	- a leaktight electrical bar (12) passing through said docking tube and having on either side leaktight connectors ensuring an electrical connection between said abuttal and the outside of said reactor (the electrical wires pass through the abuttal on the interior 30, through 12, and into the exterior 31); said leaktight electrical bar having means for limiting leakage of primary liquid outside of the vessel in the event of failure of said second containment barrier extension (means 28: plate 282 mechanically connects module 12 with vessel 3 via a mechanical connection to pipe walls 7; or, means 120: “The power feedthrough module 12, in turn, is fastened sealingly to the flange 1203 at the pipe 7 of the pipe penetration 5,” col. 3, ll. 50-52);  	- mechanical maintaining means (284) for making said electrical bar integral with said vessel, at the required pressure conditions (plate 28 mechanically connects module 12 with vessel 3 via a mechanical connection to pipe walls 7);  	- wherein the means for limiting leakage of primary liquid outside of the vessel in the event of failure of said second containment barrier extension are formed by a sealing means (28) arranged between the vessel (3) and the electrical bar (12). 
Bernauer additionally teaches an embodiment utilizing a “gas detector” to “detect a leak in the penetration,” col. 6, ll. 35-37 but does not explicitly disclose the claims means of detecting the increase in pressure, i.e., a pressure detector. As described in the above 112(f) section, this means corresponds to, e.g., a pressure sensor. 
Broder does teach this. 
Broder is also in the art area of electrical penetrations for pressure vessels and teaches (Fig. 1) a means for limiting leakage of fluid outside of a pressure vessel in the event of failure of the wall including an electrical penetration assembly through a vessel wall (11) for an electrical bar (14) inside a docking tube (unlabeled tube penetrating wall 11 shown by solid lines above and below seals 12) including a sealing means (12) arranged between the vessel (11) and the electrical bar (14) and by a means of detecting the increase in pressure, i.e., a pressure sensor (15,16), said pressure sensor being located inside the docking tube (as shown in Figure 1, the detecting portion 15 of pressure sensor 15,16 is interior the cavity 13).
The skilled artisan would have been motivated to incorporate the interior pressure sensor of Broder into the apparatus of Bernauer in order to, as described by Broder (bottom of page 2 – top of page 3/middle of page 3), provide “a very efficient monitoring of the tightness” of the penetration through the wall, and also compare the measured values with predefined limits that can be actively monitored to determine whether the penetration is leaking. 
Regarding claim 3, modified Bernauer renders obvious all the elements of the parent claim, and Bernauer additionally teaches (Fig. 1) wherein said docking tube (7) is made integral mechanically and in a leaktight manner with the outside of said vessel (3) (as shown in Fig. 1, the docking tube 7 is sealed against the exterior of vessel 3).
Regarding claim 4, modified Bernauer renders obvious all the elements of the parent claim, and Bernauer additionally teaches (Fig. 1) a nuclear reactor vessel (3; “reactor containment structure,” col. 1, ll. 22-23) comprising at least one electrical penetration assembly according to claim 1 (as cited above in response to claim 1).
Regarding claim 5, modified Bernauer renders obvious all the elements of the parent claim, and Bernauer additionally teaches (Fig. 1) a nuclear reactor comprising a nuclear vessel (3; “reactor containment structure,” col. 1, ll. 22-23) according to claim 4 (as cited above in response to claim 4).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over above-combined Bernauer with Broder in further view of Conway (US 2013/0287157).
Regarding claim 6, modified Bernauer renders obvious all the elements of the parent claim, and Bernauer additionally teaches the nuclear reactor of claim 4 (see above claim 4 rejection), but does not explicitly disclose wherein said nuclear reactor is an integrated reactor or a small modular reactor. However, it was already well-known in the art at the time the invention was made that integral nuclear reactors, such as that shown in Fig. 5 of Conway, benefitted from penetrations (44) as well. All nuclear reactors have to make provisions for some types of containment penetrations, as is well-known in the art. The skilled artisan would have been motivated to utilize a penetration assembly for the integral reactor of Conway in order to provide a mechanism for the introduction of the utility conduits (50) and electrical conduits (66), which are necessary for safe operation of the nuclear reactor. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587. The examiner can normally be reached 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 see attached 25-page Foreign Reference. 
        2 Plate 28 is capable of limiting leakage by virtue of its physically blocking liquid that may leak inside pipe 7. Note that the claim only requires the leakage be limited, not eliminated
        3 Flange 120 limits leakage by forming a seal between 12 and 7. 
        4 per the Specification at ¶ 46, the mechanical maintaining means and the sealing means can be the same feature.